         Case 1:16-cv-03311-ELH Document 106 Filed 09/06/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 MARYLAND SHALL ISSUE, INC., et al.,              )
                                                  )
 Plaintiffs,                                      )
                                                  )
 v.                                               ) Case No. 16-cv-3311-ELH
                                                  )
 LAWRENCE HOGAN, et al.,                          )
                                                  )
 Defendants.                                      )

                PLAINTIFF ATLANTIC GUNS’ MOTION TO SUPPLEMENT
                             THE RECORD ON APPEAL

       Pursuant to Rule 10(e)(1) of the Federal Rules of Appellate Procedure and Local Rule 10(d)

of the United States Court of Appeals for the Fourth Circuit, and for the reasons stated in the

accompanying memorandum, Plaintiff Atlantic Guns, Inc. moves to supplement the record on appeal

with excerpts of, and Exhibit 30 to, the deposition transcript of its president and corporate designee,

Mr. Stephen Schneider, which are attached as Exhibit 1 to the accompanying memorandum. A

proposed order is attached.

       Respectfully submitted this 6th day of September, 2019.

                                              /s/ John Parker Sweeney
                                              John Parker Sweeney (Bar No. 08761)
                                              James W. Porter, III (Bar No. 19416)
                                              Marc A. Nardone (Bar No. 18811)
                                              BRADLEY ARANT BOULT CUMMINGS LLP
                                              1615 L Street N.W., Suite 1350
                                              Washington, D.C. 20036
                                              Phone: 202-393-7150
                                              Facsimile: 202-347-1684
                                              jsweeney@bradley.com

                                              Counsel for Plaintiff Atlantic Guns, Inc.
        Case 1:16-cv-03311-ELH Document 106 Filed 09/06/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of September, 2019, the foregoing was served, via

electronic delivery to Defendants’ counsel via CM/ECF system which will forward copies to Counsel

of Record.

                                           /s/ John Parker Sweeney
                                           John Parker Sweeney (Bar No. 08761)




                                               -2-
